SOMERVILLE, J.
(dissenting.)—The judgment of conviction in this case is reversed on a single ground —the permission of a question by the state on the cross-examination of one of defendant’s character witnesses, and the admission of his answer as evidence.
This witness had testified that defendant’s general reputation was good, and that his reputation for peace was also good. The cross-question was: “After this case came up, didn’t you hear about him having beat his old grandfather?” The witness answered that he had. I do not deny that the fact thus elicited, relating to defendant’s reputation post litem motam, was improperly admitted even on cross-examination; nor that ordinarily it might be capable of so prejudicing defendant’s case with the jury as to render its admission reversible error. But in view of other evidence of the same fact, already and otherwise before the jury, I am satisfied, not only reasonably, but beyond any reasonable doubt, that its admission through this witness also had nothing whatever to do with the jury’s finding that defendant was guilty of murder. And, being thus satisfied, it is my plain duty) under the inhibition of section 6264 of the Code, to dissent from the judgment of reversal.
Theoretically the allowance of this question and answer may have operated in two ways: (1) To weaken the effect of the Avitness’ testimony that defendant’s reputation Avas good; and (2) to excite prejudice against defendant himself, if the jury should believe as true the report that he had beaten his grandfather.
1. Eleven Avitnesses for defendant testified to his good general reputation, and nine of them to his good reputation for peace.. It is hardly conceivable that the fact that the Avitness Matthews heard of defendant’s beating his grandfather, after this case arose, could *67have weakened the effect of his testimony that defendant’s reputation had previously been good; for it in no way contradicted his testimony to that effect; and, in view of the fact that this witness was but one of eleven, it could not have figured materially in the jury’s estimate of defendant’s reputation.
2. It may, nevertheless, have tended to the injury of the defendant, if the jury credited the report, since all men are likely to condemn the beating of one’s grandfather as vicious and unnatural; and, if this were all that the record showed in this regard, I would concur in the reversal. But it is not all. The state’s witness George Broaden testified to the follmving conversation between himself and defendant on the night before defendant killed his father: Defendant: “Uncle George, I came mighty near getting into lifetime trouble.” Witness: “What, Lus?” Defendant: “Well, the old man — grandpa’s mule, he fastened up in my lot, and he went to turn it out, and I whipped him, and I throw-ed a bridle over his head and pulled him to me. Yes.) sir, the old man; and he hollered for papa, and lie run up there, and I run to get my gun and aimed to kill them both there together; but my wife wouldn’t let me come out.” This testimony went to the jury, and was before them when they made up their verdict. Moreover, when defendant testified for himself, he specifically referred to this statement by Broaden, and, though he denied saying that he aimed to kill them both, or anything like that, he did not deny his narrative as to whipping his grandfather. In the face of all this, I think my Brethren are overrefining when they impute to a merely collateral rumor an injurious result distinct from or greater than that produced by the concrete fact delivered to the jury ás above set forth.
*683. Bad blood between defendant and his father, and mutual threats to kill each other, were plentifully proved by the witnesses on both sides. The chief of police of Tuscumbia testified that he examined the body of deceased, and that the gun shot wounds were in the back of the head and neck, and that tracks leading from defendant’s home to the place of the killing were far apart, and indicated that they were macle by some one running. This could not comport with defendant’s claim that he killed in self-defense, and furnishes a certain explanation of the verdict of guilty by the jury.
I am convinced the erroneous ruling complained of did not contribute in the slightest degree to that result; and hence I am constrained to this dissent.
McClellan, J., concurs in this dissent.